Name: Decision 1419/1999/EC of the European Parliament and of the Council of 25 May 1999 establishing a Community action for the European Capital of Culture event for the years 2005 to 2019
 Type: Decision
 Subject Matter: European construction;  culture and religion;  economic geography;  construction and town planning
 Date Published: 1999-07-01

 Avis juridique important|31999D1419Decision 1419/1999/EC of the European Parliament and of the Council of 25 May 1999 establishing a Community action for the European Capital of Culture event for the years 2005 to 2019 Official Journal L 166 , 01/07/1999 P. 0001 - 0005DECISION 1419/1999/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCILof 25 May 1999establishing a Community action for the European Capital of Culture event for the years 2005 to 2019THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 151 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Committee of the Regions(2),Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),(1) Whereas, throughout its history, Europe has been the site of exceptionally prolific and varied artistic activity; whereas urban life has played a major role in the growth and influence of the European cultures;(2) Whereas Article 151 of the Treaty grants powers to the Community in the cultural field; whereas all Community activity designed to promote cultural activities should therefore be undertaken on this legal basis, in accordance with the objectives and means assigned to the Community by the Treaty;(3) Whereas, on 13 June 1985, the Ministers responsible for Cultural Affairs meeting within the Council, adopted a resolution concerning the annual event "European City of Culture"(4), the main aim of which was to open up to the European public particular aspects of the culture of the city, region or country concerned, an event for which the Community has provided financial support;(4) Whereas a study which has been carried out into the results achieved by European Cities of Culture shows that the event has a positive impact in terms of media resonance, the development of culture and tourism and the recognition by inhabitants of the importance of their city having been chosen;(5) Whereas the positive impact has none the less not always produced results lasting beyond the duration of the project itself and whereas, while recognising their competence to decide about the content of their project, the attention of public decision-makers in the cities chosen should be drawn to the need to integrate the cultural project into a dynamic medium-term process;(6) Whereas this initiative is important both for strengthening local and regional identity and for fostering European integration;(7) Whereas, in the discussions leading up to its opinion of 7 April 1995(5) on the Kaleidoscope programme established by Decision No 719/96/EC(6), the European Parliament asked the Commission to present a specific programme on the European City of Culture after the year 2000 on the basis of Article 151 of the Treaty;(8) Whereas the importance and impact of the City of Culture event calls for the creation of a rotational system of designation which will ensure that each Member State will have one of its cities chosen at regular intervals; whereas a predictable, consistent and transparent rotational system is best achieved through a single decision whereby the order in which Member States will hold the event is decided;(9) Whereas it is appropriate for the Council to designate the Capitals of Culture in view of the great symbolic importance in the Member States of such a designation;(10) Whereas any Community initiative to promote the European City of Culture must satisfy predefined objectives and use the resources provided for by the Treaty;(11) Whereas the Community has in the past made a contribution to the European City of Culture and the European Cultural Month events under the Kaleidoscope Programme, which is due to expire in 1999;(12) Whereas on 22 September 1997 the Council adopted a Decision regarding the future of European cultural action(7) in which it called on the Commission, in accordance with Article 208 of the Treaty, to table proposals for a single programme for culture by May 1998, into which an action European Capital of Culture will be incorporated, including funding arrangements;(13) Whereas the Commission has submitted to the European Parliament and the Council a communication on the first European Community framework programme in support of culture, including a proposal for a decision establishing a single financing and programming instrument for cultural cooperation,HAVE DECIDED AS FOLLOWS:Article 1A Community action entitled "European Capital of Culture" shall be established. Its objective shall be to highlight the richness and diversity of European cultures and the features they share, as well as to promote greater mutual acquaintance between European citizens.Article 21. One city of a Member State shall be designated as European Capital of Culture, in turn, as set out in Annex I. The chronological order set out in Annex I may be altered by mutual agreement between the Member States concerned. The nomination or nominations shall be notified to the European Parliament, the Council, the Commission and the Committee of the Regions by the Member State concerned, possibly accompanied by a recommendation from the latter, no later than four years before the event in question is due to begin.2. The Commission shall each year form a selection panel which shall issue a report on the nomination or nominations judged against the objectives and characteristics of this action. The selection panel shall be composed of seven leading independent figures who are experts on the cultural sector, of whom two shall be appointed by the European Parliament, two by the Council, two by the Commission and one by the Committee of the Regions. The selection panel shall submit its report to the Commission, the European Parliament and the Council.3. The European Parliament may forward an opinion to the Commission on the nomination or nominations not later than three months after receipt of the report. The Council, acting on a recommendation from the Commission drawn up in the light of the opinion of the European Parliament and of the selection panel's report, shall officially designate the city in question as a European Capital of Culture for the year for which it has been nominated.Article 3The nomination shall include a cultural project of European dimension, based principally on cultural cooperation, in accordance with the objectives and action provided for by Article 151 of the Treaty.The submission shall specify how the nominated city intends:- to highlight artistic movements and styles shared by Europeans which it has inspired or to which it has made a significant contribution,- to promote events involving people active in culture from other cities in Member States and leading to lasting cultural cooperation, and to foster their movement within the European Union,- to support and develop creative work, which is an essential element in any cultural policy,- to ensure the mobilisation and participation of large sections of the population and, as a consequence, the social impact of the action and its continuity beyond the year of the events,- to encourage the reception of citizens of the Union and the widest possible dissemination of the various events by employing all forms of multimedia,- to promote dialogue between European cultures and those from other parts of the world and, in that spirit, to optimise the opening up to, and understanding of others, which are fundamental cultural values,- to exploit the historic heritage, urban architecture and quality of life in the city.Article 4European non-member countries may participate in this action. Any such country may nominate one city as a European Capital of Culture and should notify its nomination to the European Parliament, the Council, the Commission and the Committee of the Regions. The Council, acting unanimously on a recommendation from the Commission, shall officially designate one of these nominated cities as a European Capital of Culture for each year, bearing in mind the desirability of four years' preparation time.Article 5Each city shall organise a programme of cultural events highlighting the city's own culture and cultural heritage as well as its place in the common cultural heritage, and involving people concerned with cultural activities from other European countries with a view to establishing lasting cooperation. In addition to the foregoing, the list indicating planning and evaluation criteria set out in Annex II should be taken into account to the greatest possible extent by the designated city in planning its programme. In principle this programme should last one year but as an exception designated cities may opt for a shorter period of time. Cities may choose to involve their surrounding region in their programme. A linkage between the programmes of the designated cities of the same year should be made.Article 6Each year the Commission shall produce a report evaluating the results of the previous year's event, including an analysis by the organisers of the latter. This report shall be presented to the European Parliament, the Council and the Committee of the Regions. The Commission may also make any proposals for revision of this Decision which it judges necessary for the smooth operation of this action and, in particular, with a view to the future enlargement of the Union.Done at Brussels, 25 May 1999.For the European ParliamentThe PresidentJ. M. GIL-ROBLESFor the CouncilThe PresidentH. EICHEL(1) OJ C 362, 28.11.1997, p. 12.(2) OJ C 180, 11.6.1998, p. 70.(3) Opinion of the European Parliament of 30 April 1998 (OJ C 152, 18.5.1998, p. 55), Council Common Position of 24 July 1998 (OJ C 285, 14.9.1998, p. 5) and Decision of the European Parliament of 11 March 1999 (OJ C 175, 21. 6. 1999). Council Decision of 10 May 1999.(4) OJ C 153, 22.6.1985, p. 2.(5) OJ C 109, 1.5.1995, p. 281.(6) Decision No 719/96/EC of the European Parliament and of the Council of 29 March 1996 establishing a programme to support artistic and cultural activities having a European dimension (Kaleidoscope) (OJ L 99, 20.4.1996, p. 20).(7) OJ C 305, 7.10.1997, p. 1.ANNEX IORDER OF ENTITLEMENT TO NOMINATE A EUROPEAN CAPITAL OF CULTURE>TABLE>ANNEX IILIST INDICATING PLANNING AND EVALUATION CRITERIAPossible elements of designated cities' programmes:- promotion of shared artistic movements and styles in the development of which the city has played a particular role,- organisation of artistic events (music, dance, theatre, visual arts, cinema, etc.) and improvement of the promotion and management of the arts,- promotion of European public awareness of the figures and events which have marked the history and culture of the city,- organisation of specific activities designed to encourage artistic innovation and to generate new forms of cultural action and dialogue,- organisation of measures to increase access to and awareness of fixed and movable artistic assets and artistic productions specific to the city,- organisation of specific cultural projects designed to bring young people to the arts,- organisation of specific cultural projects designed to increase social cohesion,- taking the planned activities to a wider public, particularly through the use of multimedia and audiovisual means and a multilingual approach,- contribution to the development of economic activity, particularly in terms of employment and tourism,- need to develop high-quality and innovative cultural tourism with due allowance being made for the importance in this connection of managing the cultural heritage on a sustainable basis and reconciling the wishes of visitors with those of the local population,- organisation of projects designed to encourage the development of links between the architectural heritage and strategies for new urban development,- joint organisation of initiatives designed to promote dialogue between the cultures of Europe and the cultures of other parts of the world.